Case: 1:17-cv-01097 Document #: 117 Filed: 08/23/19 Page 1 of 5 PagelD #:1998

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

TRAVIS DORVIT and MICHAEL MARTIN,
Derivatively on Behalf of Nominal Defendant
POWER SOLUTIONS INTERNATIONAL,

INC., Case No. 1:17-cv-01097

Plaintiffs, Honorable Thomas M. Durkin

Vv.

GARY S. WINEMASTER, KENNETH
WINEMASTER, DANIEL P. GOREY, JAY
HANSEN, ELLEN R. HOFFING, KENNETH
LANDINI, MICHAEL P. LEWIS, MARY
VOGT, SHAOJUN SUN, JIANG KUI, JASON
LIN, LESLIE A. COOLIDGE, and FRANK P.
SIMPKINS,

Defendants,
and

POWER SOLUTIONS INTERNATIONAL,
INC.,

Nominal Defendant.

Nee Neue!” Magee” egg! Neng! “eget” “engage!” Saget! Song” Seog” Neca rage! Somat! ergy! Saget! Snag! Saget! “eget Net! Sette eget! eget! Saget! age! \onmeet!

 

FINAL ORDER AND JUDGMENT
Case: 1:17-cv-01097 Document #: 117 Filed: 08/23/19 Page 2 of 5 PagelD #:1998

This matter came before the Court for hearing pursuant to this Court's Order Directing
Notice of Proposed Settlement to Stockholders, dated May 24, 2019 (the "Notice Order"), on the
application of the Parties for final approval of the Settlement set forth in the Stipulation of
Settlement dated May 10, 2019 (the "Stipulation"). Due and adequate notice having been given
to Power Solutions International, Inc. ("PSI") stockholders as required in said Notice Order, and
the Court having considered all papers filed and proceedings had herein and otherwise being
fully informed in the premises and good cause appearing therefore, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that:

1. This Final Order and Judgment ("Judgment") incorporates by reference the
definitions in the Stipulation, and except where otherwise specified, all capitalized terms used
herein shall have the same meanings as set forth in the Stipulation.

2. This Court has jurisdiction over the subject matter of this Action, including all
matters necessary to effectuate the Settlement, and over all Parties.

3. The Court finds that the Settlement set forth in the Stipulation is fair, reasonable,
and adequate as to each of the Parties, PSI, and Current PSI Stockholders, and hereby finally
approves the Settlement in all respects and orders the Parties to perform its terms to the extent
the Parties have not already done so.

4. This Action, all claims contained herein, and any other Released Claims, are
hereby ordered as fully, finally, and forever compromised, settled, released, discharged, and
dismissed with prejudice by virtue of the proceedings herein and this Judgment. The Parties are
to bear their own costs, except as otherwise provided in the Stipulation.

5. Upon the Effective Date, the Releasing Parties shall be deemed to have, and by

operation of this Judgment shall have, fully, finally, and forever settled, released, relinquished,
Case: 1:17-cv-01097 Document #: 117 Filed: 08/23/19 Page 3 of 5 PagelD #:1998

extinguished, discharged, and dismissed with prejudice the Released Claims (including
Unknown Claims) against the Released Persons and any and all of the claims arising out of,
relating to, or in connection with the defense, settlement, or resolution of the Action against the
Released Persons. The Releasing Parties shall also forever be barred and enjoined from
instituting, commencing, or prosecuting any and all of the Released Claims against any of the
Released Persons. For the avoidance of doubt, Released Persons shall not include Power
Solutions International, Inc.’s former auditor, RSM US LLP (“RSM”). Nothing in this
Paragraph shall affect the Released Parties’ ability to enforce the releases and other terms and
conditions contained in the Stipulation and/or the Judgment entered pursuant thereto.

6. Upon the Effective Date, each of the Defendants shall be deemed to have fully,
finally, and forever settled, released, discharged, extinguished, and dismissed with prejudice
Plaintiffs and Plaintiffs' Counsel from all claims (including Unknown Claims), arising out of,
relating to, or in connection with the institution, prosecution, assertion, settlement, or resolution
of the Action or the Released Claims.

7. Nothing herein shall in any way impair or restrict the rights of any Party to
enforce the terms of the Stipulation.

8. The Court finds that the Notice of Pendency and Proposed Settlement of
Stockholder Action posted on the Investor Relations portion of PSI's website, posted on
Plaintiffs' Counsel's website, and the Summary Notice published in Jnvestor's Business Daily,
provided the best notice practicable under the circumstances to all persons entitled to such
notice, and said notice fully satisfied the requirements of Rule 23.1 of the Federal Rules of Civil

Procedure and due process.
Case: 1:17-cv-01097 Document #: 117 Filed: 08/23/19 Page 4 of 5 PagelD #:1998

9. The Court finds that during the course of the Action, the Parties and their counsel
at all times complied with Local Rule 83.50 of the Local Rules of the United States District
Court for the Northern District of Illinois.

10. The Court finds that the Fee and Expense Amount is fair and reasonable in light
of the substantial benefits conferred upon PSI by the Settlement, and finally approves the Fee
and Expense Amount.

11. The Court finds that the Incentive Amount is fair and reasonable, in accordance
with the Stipulation, and finally approves the Incentive Amount, to be paid from the Fee and
Expense Amount by Plaintiffs' Counsel.

12. This Judgment, the facts and terms of the Stipulation, including any exhibits
attached thereto, all proceedings in connection with the Settlement, any act performed or
document executed pursuant to or in furtherance of the Stipulation or the Settlement, and any
negotiations, discussions, actions, and proceedings in connection with the Stipulation or
Settlement shall not be offered, received, or used in any way as evidence of, or be deemed to be
evidence of, a presumption, concession, or admission of: (a) the Parties with respect to the truth
of any fact alleged or that could have been alleged by Plaintiffs or the validity, or lack thereof, of
any claim that has been or could have been asserted in the Action, or the deficiency or infirmity
of any defense that has been or could have been asserted in the Action, or of any fault,
wrongdoing, negligence, or liability of any of the Released Parties; (b) any fault,
misrepresentation, or omission with respect to any statement or written document approved,
issued, or made by any Released Party, or against Plaintiffs as evidence of any infirmity in her
claims; or (c) any liability, fault, negligence, omission, or wrongdoing whatsoever, or in any way

referred to for any other reason as against the Released Parties, in any arbitration proceeding or
Case: 1:17-cv-01097 Document #: 117 Filed: 08/23/19 Page 5 of 5 PagelD #:1998

other civil, criminal, or administrative action or proceeding in any court, administrative agency,
or other tribunal.

13. This Judgment, the Stipulation, the Settlement, the Term Sheet, and any act
performed or document executed pursuant to or in furtherance thereof, shall not be admissible in
any proceeding for any purpose, except to enforce the terms of the Settlement. However, the
Released Parties may refer to the Settlement, and file the Stipulation and/or this Judgment, in any
action that may be brought against them to effectuate the liability protections granted them
thereunder, including, without limitation, to support a defense or claim based on principles of res
judicata, collateral estoppel, full faith and credit, release, standing, good faith settlement,
judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or similar
defense or claim under U.S. federal or state law or foreign law.

14. Without affecting the finality of this Judgment in any way, the Court hereby
retains continuing jurisdiction over: (a) implementation of the Settlement; and (b) all Parties for
the purpose of construing, enforcing, and administering the Stipulation and this Judgment,
including, if necessary, setting aside and vacating this Judgment, on motion of a Party, to the
extent consistent with and in accordance with the Stipulation if the Effective Date fails to occur
in accordance with the Stipulation.

15. | This Judgment is a final, appealable judgment and the Court directs immediate
entry of the Judgment forthwith by the Clerk in accordance with Rule 58 of the Federal Rules of
Civil Procedure, dismissing the Consolidated Action with prejudice.

IT IS SO ORDERED.

DATED: Sps 2019 4th N
BY ORDER OF THE COURT
UNITED STATES DISTRICT COURT
